                Case 19-12153-KBO              Doc 351       Filed 12/20/19         Page 1 of 1



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:
                                                               Chapter 11
BAYOU STEEL BD HOLDINGS, L.L.C., et al.,1
                                                               Case No. 19-12153 (KBO)

                 Debtors.                                      (Jointly Administered)


                         NOTICE OF ADJOURNED OMNIBUS HEARING

         PLEASE TAKE NOTICE that the omnibus hearing which took place on December 19,

2019 at 11:00 a.m. (ET) has been adjourned to December 23, 2019 at 12:30 p.m. (the

“Hearing”).

         PLEASE TAKE FURTHER NOTICE that the Hearing will be held before the

Honorable Karen B. Owens at the United States Bankruptcy Court for the District of Delaware,

824 N. Market Street, 6th Floor, Courtroom No. 3, Wilmington, Delaware 19801.                              Parties

wishing to participate in the hearing telephonically must make arrangement through CourtCall

(866-582-6878) in advance of the hearing.

Dated: December 20, 2019                             POLSINELLI PC
       Wilmington, Delaware
                                                      /s/ Shanti M. Katona
                                                     Christopher A. Ward (Del. Bar No. 3877)
                                                     Shanti M. Katona (Del. Bar No. 5352)
                                                     222 Delaware Avenue, Suite 1101
                                                     Wilmington, Delaware 19801
                                                     Telephone: (302) 252-0920
                                                     Facsimile: (302) 252-0921
                                                     cward@polsinelli.com
                                                     skatona@polsinelli.com

                                                     Counsel to the Debtors and
                                                     Debtors in Possession
1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel
Investment, LLC, a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability
company (5783). The location of the Debtors’ mailing address is 138 Highway 3217, LaPlace, Louisiana 70068.


71721599.1
